MORRIS, Chief Justice.
This is an action by Marie Stadick to recover damages for personal injuries resulting from the explosión that was the basis of the recovery of a judgment by her husband, Eugene Stadick, in Stadick v. Olson’s Hardware, N.D., 64 N.W.2d 362.
The two cases were tried together and separate verdicts rendered and separate judgments entered in favor of the plaintiffs. 1 The same motion was made in each case and denied. Identical questions of fact and law are presented in these appeals. Our determination in this case is therefore governed by our decision in the case of Stadick v. Olson’s Hardware and upon authority of that opinion the order appealed from is affirmed. •
BURKE, SATHRE ■ and CRIMSON, JJ., concur.
JOHNSON, J., did not participate.